FILED
                             NOT FOR PUBLICATION                            JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRIAN FORD,                                      No. 09-35138

               Plaintiff - Appellant,            D.C. No. 3:06-cv-01455-BR

  v.
                                                 MEMORANDUM *
MICHAEL WASHINGTON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Brian Ford appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging claims concerning his designation as a predatory

sex offender (“PSO”) and his conditions of parole. We have jurisdiction under 28

U.S.C. § 1291. We review de novo dismissals on statute of limitations grounds

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and under Federal Rule of Civil Procedure 12(b)(6). Cholla Ready Mix, Inc. v.

Civish, 382 F.3d 969, 973 (9th Cir. 2004). We review for an abuse of discretion

the denial of leave to amend. Lipton v. Pathogenesis Corp., 284 F.3d 1027, 1038

(9th Cir. 2002). We may affirm on any ground supported by the record, Johnson v.

Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008), and we affirm.

      The district court properly dismissed Ford’s claim challenging the PSO

designation because it is barred by the statute of limitations. See Or. Rev. Stat.

§ 12.110(1) (two-year statute of limitations for personal injury claims); Cholla

Ready Mix, 382 F.3d at 974 (explaining that, for section 1983 claims, federal

courts borrow the applicable state’s statute of limitations for personal injury

claims). Contrary to Ford’s contention, this claim accrued at the time of the PSO

designation, and not when defendant Washington refused to remove the

designation or when the Oregon Supreme Court decided V.L.Y. v. Board of Parole

& Post-Prison Supervision, 106 P.3d 145 (Or. 2005). See Knox v. Davis, 260 F.3d

1009, 1013 (9th Cir. 2001) (a section 1983 “‘claim accrues when the plaintiff

knows or has reason to know of the injury which is the basis of the action’”

(citation omitted)); McConnell v. Critchlow, 661 F.2d 116, 118 (9th Cir. 1981)

(rejecting argument that section 1983 claim accrued when the right to suit was

recognized by case law).


                                           2                                      09-35138
      We affirm the denial of leave to amend as to Ford’s parole conditions claim.

See Lipton, 284 F.3d at 1039 (affirming denial of leave to amend where

amendment would be futile); see also Kansas v. Hendricks, 521 U.S. 346, 356-57

(1997) (rejecting due process challenge in sexually violent predator context); Cal.

Dep’t of Corr. v. Morales, 514 U.S. 499, 504-08 (1995) (rejecting ex post facto

challenge in parole context).

      AFFIRMED.




                                          3                                   09-35138